Citation Nr: 0122956	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VA regional office (RO) in Manila, 
Philippines.  The claimant appeals the RO's determination 
that he does not have recognized service that meets the basic 
eligibility requirements for VA benefits.  The claimant 
contends that he served on active duty with the United States 
Armed Forces in the Far East (USAFFE) from December 1941 to 
April 1946.


FINDING OF FACT

The U.S. Army Reserve Personnel Center (ARPERCEN) has 
certified that the appellant has no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
and the appellant has not submitted acceptable other evidence 
of service.


CONCLUSION OF LAW

The appellant does not have qualifying service for VA 
benefits.  38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, a claim to establish qualifying 
service for purposes of basic eligibility by its very nature 
has an extremely narrow focus.  The RO, in the May 2001 
statement of the case and in the February and May 2000 
letters to the appellant, has set forth the law and facts in 
a fashion that clearly and adequately informed the claimant 
of the very limited and specific type of evidence needed to 
proceed with his claim.  The RO requested verification of the 
appellant's alleged military service from the National 
Personnel Records Center and received a negative response 
that the appellant has no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.  
There plainly is no outstanding Federal government record 
that could substantiate the claim.  There just as plainly is 
no reasonable possibility that there is any other evidence 
that could substantiate the claim by establishing qualifying 
service.  VA will refrain from or discontinue providing 
assistance under certain circumstances, including when the 
claimant's ineligibility for the benefit sought is due to 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)(1)).  Given the 
circumstances of this matter, the Board can not find any 
basis under the VCAA to defer adjudication.  Accordingly, the 
Board finds it may proceed to decide this matter without 
prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

ARPERCEN certified in March 2000 that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces.  

A memorandum from the adjudication officer in this matter 
states that the service records that are maintained at 
ARPERCEN are filed by the veteran's name in alphabetical 
order.  Service is verified by records associated with a 
name.  When a minor discrepancy appears, such as a 
misspelling or different middle initial, ARPERCEN then 
compares service number, date and place of birth, and next of 
kin that is provided on the information request (VA Form 
3101).  Submission of ARPERCEN has advised the RO on numerous 
occasions that resubmitting a verification request is of no 
value unless the personal information differs from the 
original request.  Philippine Army documents, with the 
exception of the Affidavit for Philippine Army Personnel, are 
useless in ARPERCEN's determination of service because the 
Philippine government has its own regulations and laws, which 
permit recognition of military service not recognized by the 
U.S. Army.  Their determinations are not binding on the 
ARPERCEN.  The memorandum is dated in August 2001.

An Affidavit for Philippine Army Personnel, dated in April 
1946, states that the appellant was inducted into the USAFFE 
in December 1941 and was processed April 1946.  The document 
is signed by the appellant and 1st Lieutenant J.T.M., "AUS."

A certification from the Assistant Adjutant General of the 
Philippine Armed Forces states that the appellant was 
inducted in April 1941 and processed in April 1946.  The 
discharge date is marked "n/a" (non-applicable).  The 
appellant's organization is identified as L Company, 3rd 
Battalion, 104th Infantry.  The certification is dated in 
March 2001 and is verified as correct by R.L.S., Records 
Officer IV.

Also submitted by the claimant are medical records from a 
number of providers.

II.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The appellant contends that he served as a reservist in the 
United States Armed Forces in the Far East (USAFFE).  The 
appellant submits an "Affidavit for Philippine Army 
Personnel" dated in April 1946, in support of this 
contention.  The ARPENCEN certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The numerous medical records, 
submitted by the appellant, do not address the threshold 
issue of basic eligibility through recognizable service.  The 
appellant's evidence does not overcome the certification of 
the service department.  In this regard, the Board notes that 
the appellant's name appears exactly the same on the 
Affidavit of Philippine Army Personnel submitted by the 
appellant, the verification request, and the response from 
ARPERCEN.  There is no indication that ARPERCEN was in error 
as the appellant asserts.  The RO determined that ARPERCEN's 
certification is controlling.  Thus, the Board finds that the 
RO properly requested verification of service from the 
service department and determined that the appellant had not 
satisfied the requirements for establishing basic eligibility 
for VA benefits.  38 C.F.R. § 3.203(a), (c).

Clearly, the certification from the National Personnel 
Records Center does not establish active or recognized 
service.  38 C.F.R. §§  3.8, 3.203.  Service department 
findings as to the fact of service with the U.S. Armed Forces 
are made binding upon VA for purposes of establishing 
entitlement to benefits.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that the appellant does not meet the basic eligibility 
requirements for VA benefits.  Thus, the appellant's claim 
lacks legal entitlement under the applicable provisions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in a case where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).



ORDER

The appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

